Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

Status of the Claims
Claims 1-2, 26, 31, 35, 37, 54, 74, 125 and 127-128 are currently pending. Claims 3-25, 27-30, 32-34, 36, 38-53, 55-73, 75-124 and 126 have been cancelled. Claims 127-128 are new. Claims 26, 54, 74 and 128 have been withdrawn due to non-elected claims. Claims 1-2, 31, 35, 37, 125 and 127 have been examined.

Election/Restriction
Applicants’ election without traverse of Group I, claims 1, 2, 4-6, 8-13, 15, 17, 19, 26, 31, 35, 37  in the reply filed on 11/5/2020, is acknowledged and entered wherein the non-elected inventions drawn to claims 54 and 74 are withdrawn.
Applicants’ election without traverse of the following species in the reply filed on 11/5/2020, is acknowledged and entered. Applicants elected urea binding protein comprising amino acids in the sequence set forth as SEQ ID NO: 32 within Group A as the disclosed species of the urea binding protein. Therefore claim 26 has been withdrawn due to non-elected species within Group A.
Since claims 3-25 have currently been canceled, the requirement for election from Group B (claim 9) is no longer needed.
Newly submitted claim 128 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Claim 128 is directed to a non-elected species of the amino acid sequence of SEQ ID NO: 98 within Species Group A.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 128 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Therefore, claims 1, 2, 31, 35, 37, 125 and 127 are currently subject of the Office Action below.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a diligently filed petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(h).
Specification
The disclosure is objected to because of the following informalities:
Specification Page 1, 2nd paragraph reads: “The contents of the text file named "35327-522001WO_SequenceListing.txt", which was created on November 19, 2016 and is 650 KB in size”. Filing receipt of Sequence listing (text file) on May 16, 2018 shows that the file size is 664978 B, not 650 KB. In addition, file size must be referred in Bytes instead of KB. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 31, 35, 37, 125 and 127 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
The claims, with respect to Applicant’s elected species, encompass an extremely large, and variable genus of protein, which is described only in terms of function and not structure. See in particular “wherein said urea- binding protein shares a primary complementary surface (PCS) with Caldicellulosiruptor saccharolyticus urea-binding protein (csUBP7), wherein the PCS of csUBP7 comprises positions 92, 111, 113, 114, 157, 159, 211, and 238, wherein each position is counted as in SEQ ID NO: 18 or 218, wherein said urea-binding protein comprises (i) S at the position that aligns with position 92 of csUBP7; (ii) Y at the position that aligns with position 111 of csUBP7; (iii) V, I, or L at the position that aligns with position 113 of csUBP7; (iv) Q at the position that aligns with position 114 of csUBP7; (v) Y at the position that aligns with position 157 of csUBP7; (vi) Y or F at the position that aligns with position 159 of csUBP7; (vii) N at the position that aligns with position 211 of csUBP7; and (viii) S at the position that aligns with position 238 of csUBP7” – claim1.
This language is open to multiple conflicting plausible claim interpretations, for example this could mean the claims are limited to amino acids within SEQ ID NO. 18 or 218, or this could mean the amino acids with at least these residues (SEQ ID NO. 18 or 218) and could also bind other residues outside of this recited region.
	In particular, the claimed product (a biosensor for urea) invention is directed to a urea-binding protein that is described in terms of function, namely binding to urea. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed. The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application. These include: (1) Actual reduction to practice, (2) Disclosure of drawings or structural chemical formulas, (3) Sufficient relevant identifying characteristics (such as: i. Complete structure, ii. Partial structure, 111. Physical and/or chemical properties, iv. Functional characteristics when coupled with a known or disclosed, and correlation between function and structure), (4) Method of making the claimed invention, (5) Level of skill and knowledge in the art, and (6) Predictability in the art. See MPEP 2163.
In the present case, the biosensor is not limited to any particular amino acid species specific to the extremely large and variable genus; the present claims and originally filed disclosure place no particular limitations on the sequence/structure of the protein itself, and rather only define the protein (which is the invention) in terms of the target to which it binds (which the target is not the invention).
“When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418F.3d 1349 (Fed. Cir. 2005)) (emphasis added). “[A] sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964) (emphasis added).
Regarding the claimed protein, although the present claims reference to SEQ ID 18 or 218 -sharing a primary complementary surface with Caldicellulosiruptor saccharolyticus urea-binding protein (csUBP7) wherein the PCS of csUBP7 comprises positions 92, 111, 113, 114, 157, 159, 211, and 238, and wherein each position is counted as in SEQ ID NO: 18 or 218 and the claimed protein has a specific amino acid alignment with each position, gives some structure. There are no disclosure of what other structures are required for the rest of the binding protein. It is not enough structure such that one having ordinary skill can readily envision all the species that would also achieve the functional language. 
It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date” (AbbVie, 759 F.3d at 1298, reiterating Enzo Biochem, Inc., 323 F.3d at 964)(emphasis added).
	In the present case, however, there is insufficient evidence of such an established structure-function correlation in the case of the claimed urea-binding protein having a “shared” primary complementary surface (PCS) with another urea-binding protein and there being no specific disclosure of the actual structure that achieves the desired function.  The disclosure of a single species, which is not described or identified in terms of the structure/sequence of the amino acids therein, is not sufficient to reflect the variation within the genus. One cannot readily visualize or recognize the members of the genus as the structure features common to all the species members of the genus are vague and limited to a single species. 
Although claim 1 recites “urea-binding protein is constructed using the ClustalW alignment program”, MPEP 2163 states that “A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence” (emphasis added).
As discussed in the recent case of Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017), see page 17:
An adequate written description must contain enough information about the actual makeup of the claimed products—“a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials,” which may be present in “functional” terminology “when the art has established a correlation between structure and function.” Ariad, 598 F.3d at 1350. But both in this case and in our previous cases, it has been, at the least, hotly disputed that knowledge of the chemical structure of an antigen gives the required kind of structure-identifying information about the corresponding antibodies. See, e.g., J.A. 1241 (549:5–16) (Appellants’ expert Dr. Eck testifying that knowing “that an antibody binds to a particular amino acid on PCSK9 . . . does not tell you anything at all about the structure of the antibody”); J.A. 1314 (836:9–11) (Appellees’ expert Dr. Petsko being informed of Dr. Eck’s testimony and responding that “[m]y opinion is that [he’s] right”); Centocor, 636 F.3d at 1352 (analogizing the antibody- antigen relationship as searching for a key “on a ring with a million keys on it”) (internal citations and quotation marks omitted).

Amgen Inc. v. Sanofi further notes, pointing to Ariad Pharms., Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed Cir. 2010): 
To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
Amgen at pages 7-8.
A skilled artisan cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus that would exhibit this functional property. The disclosed species would not put one skilled in the art in possession of any other amino acids having the claimed functional properties. 
Regarding predictability, correlation between structure and function is less likely for amino acids than for other molecules. For example, antibody structure cannot be easily predicted, particularly when all that is known is the structure of the antigen to which the amino acid binds. 
For example, Goel et al. (“Plasticity within the Antigen Combining Site May Manifest as Molecular Mimicry in the Humoral Immune Response”, The Journal of Immunology 173(12):7358-7367, 2004) made three antibodies that bind to the same 12-mer but have very different CDRs (see Figures 2-3 in particular).
See also Edwards et al. ("The remarkable flexibility of the human antibody repertoire; isolation of over one thousand different antibodies to a single protein, BLyS" J. Mol. Biol. (2003) 334, 103–118, DOI: 10.1016/j.jmb.2003.09.054), which shows the immense combinatorial flexibility and capacity of the human antibody repertoire to generate binding sites to an individual protein antigen, the B-lymphocyte growth factor known as “BLyS” (see entire document). Edwards describes in detail how the breadth of antibody structures against a given immunogen can be influenced by the immunization and/or selection methods (see Discussion Section). Edwards et al. found that a library contained over 1000 antibodies that bound to a single 51 kDa protein, including 1098 unique VH and 705 VL sequences. There were 568 different CDR3 regions, indicating high diversity.
Like Edwards, Lloyd et al. ("Modelling the human immune response: performance of a 10e11 human antibody repertoire against a broad panel of therapeutically relevant antigens", Protein Engineering, Design and Selection, Volume 22, Issue 3, 1 March 2009, Pages 159–168, https://doi.org/10.1093/protein/gzn058) shows a repertoire of 1x1011 human antibody variable regions can generate large numbers of unique, biologically active scFvs against a variety of polypeptide targets (see e.g., at page 161-62 bridging paragraph and in Table 1, cited herewith). Lloyd et al. found that on average, about 120 different antibodies in a library can bind to a given antigen.
As further illustration of the unpredictability in the art, Brown et al. (“Tolerance of single, but not multiple, amino acid replacements in antibody VH CDR 2: a means of minimizing B cell wastage from somatic hypermutation?”, J Immunol. 1996 May;156(9):3285-91), describes how a one amino acid change in the VHCDR2 of a particular antibody was tolerated whereas, the antibody lost binding upon introduction of two amino changes in the same region (at 3290 and Tables 1 and 2). 
Vajdos et al. (“Comprehensive functional maps of the antigen-binding site of an anti-ErbB2 antibody obtained with shotgun scanning mutagenesis” J Mol Biol. 2002 Jul 5;320(2):415-28, DOI: 10.1016/S0022-2836(02)00264-4) teach that amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (see especially at 416). Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen.
In view of the above cited evidence, one cannot visualize or recognize the identities of the members of the genus that exhibit the claimed functional properties. One cannot envision the structure of a protein by merely knowing its desired binding characteristics, i.e. binding to urea. As noted above, there can be high variability to the CDRs of antibodies that bind to the same antigen. The instant urea-binding protein is analogous to antibodies in that there is a region that recognizes and binds to urea, similar to the CDR of an antibody. However, the specification does not provide sufficient disclosure of what amounts to the “CDR” region of the instant urea-binding protein. Claim 1 recites the instant urea-binding protein sharing a primary complementary surface with csUBP7. The PCS is arguably a “CDR” of the instant urea-binding protein. However, there is no complete description of this shared PCS (or CDR), only a few positions are defined in amended claim 1. 
Thus, there is insufficient written description to show possession of the entire genus of urea-binding protein encompassed by the instant amended claims. 
For all of these reasons, the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Moreover, the last part of claim 1 saying the claimed urea-binding protein is constructed using the ClustalIW alignment program suggests Applicants are not in possession of the actual urea-binding protein. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 31, 35, 37, 125 and 127 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “wherein said urea- binding protein shares a primary complementary surface (PCS) with Caldicellulosiruptor saccharolyticus urea-binding protein (csUBP7), wherein the PCS of csUBP7 comprises positions 92, 111, 113, 114, 157, 159, 211, and 238, wherein each position is counted as in SEQ ID NO: 18 or 218, wherein said urea-binding protein comprises (i) S at the position that aligns with position 92 of csUBP7; (ii) Y at the position that aligns with position 111 of csUBP7; (iii) V, I, or L at the position that aligns with position 113 of csUBP7; (iv) Q at the position that aligns with position 114 of csUBP7; (v) Y at the position that aligns with position 157 of csUBP7; (vi) Y or F at the position that aligns with position 159 of csUBP7; (vii) N at the position that aligns with position 211 of csUBP7; and (viii) S at the position that aligns with position 238 of csUBP7” is vague and indefinite because this language is open to multiple conflicting plausible claim interpretations. For example, does the term “aligns” mean that the position exactly lines up or can there be gaps or inserts? There is no sequence of the claimed invention, so referencing positions on another protein is confusing especially when not knowing where those positions are on the claimed inventions. The metes and bounds of the claim cannot be determined. Claims 2, 31, 35, 37, 125 and 127 which are dependent on claim 1 are similarly rejected.

Regarding claims 2, 125 and 127, the terms “Acrylodan, Badan, or Alexa532” lack antecedent basis. The claims need a transition phrase of “wherein the reporter group is selected from Acrylodan, Badan, or Alexa532”. Then the attachment language can follow. In addition, claims 2, 125 and 127 contains the trademark/trade name “Acrylodan, Badan, or Alexa532”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe reporter groups and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 31, 35, 37, 125 and 127 are rejected under 35 U.S.C. 103 as being unpatentable over van de Werken et al. (“Hydrogenomics of the extremely thermophilic bacterium Caldicellulosiruptor saccharolyticus.” Applied and environmental microbiology vol. 74,21 (2008): 6720-9) in view of Mobley et al. (US20040072369A1) and Brennan et al. (US7118921B1, Pub date: 10/10/2006).
Regarding claims 2 and 127, van de Werken teaches the complete genome sequence of Caldicellulosiruptor saccharolyticus consisting of a 2,970,275-bp circular chromosome encoding 2,679 predicted proteins (Abstract). Specifically, van de Werken teaches that the complete final genome assembly was released on 8 May 2007 and was deposited in the GenBank database under accession number CP000679 (http://genome.jgi-psf.org/finished_microbes/calsa/calsa.home.html). The gene expression data have been deposited in the Gene Expression Omnibus database (http://www.ncbi.nlm.nih.gov/projects/geo/) under accession number GSE11153 (Page 6721, left column, last paragraph bridging to right column, first paragraph). Sequence searching indicates that van de Werken discloses a sequence with a 95.9% query match and a 99.5% local similarity to the claims SEQ ID NO: 32, only having two mismatched amino acids.
    PNG
    media_image1.png
    481
    581
    media_image1.png
    Greyscale

Therefore van de Werken teaches a protein having a sequence substantially identical to the claimed SEQ ID NO: 32. Regarding the limitation “urea-binding protein”, this limitation is drawn to a functional limitation of the protein. It is noted that a recitation of function does not distinguish over the prior art since a product claim covers what a product is, not what it does. It is also noted where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. See MPEP 2112.01.I. 
However, van de Werken does not specifically teach that the urea-binding protein wherein Acrylodan, Badan, or Alexa532 is attached to a cysteine of said urea-binding protein.
	Mobley teaches a fusion protein comprising a polypeptide comprising at least a urea binding fragment of UreR and a fluorescent protein (Par. 20). Mobley teaches the polypeptides of the present invention, which have been found in the present invention to serve as a high affinity, high selectivity binding protein for urea, can be modified by site-directed mutagenesis to permit conjugation of e.g., thiol-specific, solvent-sensitive fluorescent labels to cysteine residues inserted in the sequence (Par. 56).
	Brennan teaches that a polypeptide acts as an interacting molecule, a single reactive cysteine residue can be placed within the polypeptide at a location that is at or near a site of interaction. Thiol selective probes such as acrylodan or iodoacetoxy-nitrobenzoxadiazole, can be attached to the reactive cysteine residue (Col. 12, lns. 54-59).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the protein of van de Werken, to conjugate a thiol-specific fluorescent labels to cysteine residues inserted in the sequence of high selectivity binding protein for urea, as taught by Mobley, for the purpose of using fluorescence spectroscopy to detect conformational changes in UreR in response to interaction with urea as taught by Mobley (Mobley, Par. 8).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the protein of van de Werken in view of Mobley, to use acrylodan as a thio-specific fluorescent label, as taught by Brennan, because Mobley teaches the particular fluorescent protein employed is not critical to the present invention, as long as the thiourea employed is fluorescent and can serve as a suitably efficient resonance energy transfer donor for the chosen fluorescent protein (Mobley, Par. 73) and Brennan teaches acrylodan is a common thiol selective probes, Brennan also teaches that the use of thiol selective probes has a number of advantages; it permits the extension of the invention to excitation wave lengths in the visible range, eliminating potential protein auto-fluorescence issues, and allowing the use of inexpensive instrumentation that does not require quartz or fused silica optics (Brennan, Col. 12, lns. 59-65).
One of skill in the art would have a reasonable expectation of success in combining van de Werken with Mobley because both are directed to a urea binding protein. One of skill in the art would also have a reasonable expectation of success in combining van de Werken in view of Mobley with Brennan because both are directed to attaching a thiol selective fluorescent label to a cysteine of a protein.
Regarding claim 1, claim 1 is a broad genus claim that covers multiple species. Claim 2 is one species of claim 1. Since claim 2 is rejected as outlined above, claim 1 is rejected accordingly based on the rejection to claim 2.
Regarding claims 31, 35 and 37, van de Werken in view of Mobley and Brennan teaches the reporter group such as fluorophore is covalently attached to a cysteine of the urea-binding protein (Mobley, Par. 65: the solvent-sensitive fluorophore may be covalently linked to the polypeptide through the sulfhydryl of a cysteine substitution at position 59 of UreR). It would be obvious to covalently attach the reporter group to the cysteine of the urea binding protein because Mobley teaches covalently attachment of fluorophore to the cysteine is commonly used in the art.
Regarding claims 125, van de Werken in view of Mobley and Brennan teaches the biosensor wherein said urea-binding protein comprises Acrylodan, Badan, or Alexa532 attached to a cysteine of said urea-binding protein (Mobley and Brennan teach those feature as outlined in details as applied to claim 2, which will not be repeated here). It would be obvious to use Acrylodan attached to a cysteine of said urea-binding protein as taught by Mobley and Brennan because acrylodan is a common thiol selective probes and the use of thiol selective probes has a number of advantages: it permits the extension of the invention to excitation wave lengths in the visible range, eliminating potential protein auto-fluorescence issues, and allowing the use of inexpensive instrumentation that does not require quartz or fused silica optics as taught by Brennan (Brennan, Col. 12, lns. 59-65).

Response to Arguments
Applicant’s amendment and arguments file on 06/24/2022 have been entered and considered. All rejections not reiterated herein have been withdrawn.

Election/Restriction
Updated Election/Restriction is outlined in detail above. 
In brief, since claim 9 has been canceled, species election from Group B is no longer needed. 
Claim 26 remains withdrawn as being directed to a non-elected species in species Group A. 
Claims 31, 35 and 37 is no longer withdrawn in view of the 103 rejections. 
New claim 128 is withdrawn from consideration as being directed to a non-elected invention based on the merits for the originally presented invention.

112(a) rejections
Applicant’s arguments filed on 06/24/2022 have been fully considered. Applicant’s amendments and arguments are found not persuasive. 112(a) rejections have been maintained for the reason set forth in the above office action, which will not be repeated here.
Applicants argued that the amended claims further require the salient features, i.e., the structural/chemical requirements of the primary complementary surface (PCS), which is crucial to mediate the activity of an urea biosensor. The specification discloses that the PCS is a structure-based definition of the requirements of biological function,  Figs. 7A-C provide a visual depiction of the structure-function correlation and Table 4 shows the ligand-binding and thermostability properties of UBP candidate biosensors. Therefore the amended claims fulfill the written description requirement.
These arguments are found not persuasive for the reasons set forth in the above 112(a) rejection.
In brief, although amended claim 1 added additional limitations of the amino acid positions that “align” with positions in csUBP7, it still does not actually recite any physical structure. There are no disclosure of what other structures are required for the rest of the binding protein. It is not enough structure such that one having ordinary skill can readily envision all the species that would also achieve the functional language.
According to the Specification (Page 96), FIGS. 7A-C are structures and structural aspects of csUBP7 determined by X-ray crystallography, those figures still do not disclose the structure of the claimed urea- binding protein shares a primary complementary surface (PCS) with csUBP7.
Table 4 disclosed ligand-binding and thermostability properties of several UBP candidate biosensors. However, these candidate biosensors are generated using structurally assisted function evaluation (SAFE). Considering claim 1 encompass an extremely large, and variable genus of proteins, these examples would not cover a representative number of examples/species within the genus, since correlation between structure and function is less likely for amino acids than for other molecules. For example, antibody structure cannot be easily predicted, particularly when all that is known is the structure of the antigen to which the amino acid binds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        
/CHRISTOPHER L CHIN/Primary Examiner, Art Unit 1641